Dear Mr. D'Aquilla:
Our office received a request for an opinion concerning access of information by the East Feliciana Parish Police Jury ("Police Jury"). Your letter indicates that the Police Jury has recently begun utilizing a web-based GPS monitoring system for all police jury vehicles. The monitoring system allows for "real time" monitoring of these vehicles from a remote website and allows for a printout of this information recorded from the system. You have asked this office to provide an opinion as to who can actually access the "real time" data. In particular, you ask our office whether members of the Police Jury may monitor the "real time" data from their home computers, as opposed to reviewing a printout of the information at the end of each day, week, month or year.
As your request concerns access to information pertaining to the police jury vehicles by members of the police jury, the issue is really one of internal affair management. We note that the opinion request is not inquiring whether the police jurors have a right to access the data, as you indicate that you will provide printouts of the information. Rather, you are concerned with whether or not there is a right to the log in information which would allow the police jurors the right to access the "real time" data offsite.
It is the opinion of this office that the log in information for offsite access to the "real time" data is limited to the entity in charge of enforcing state and local laws, which in this case is the District Attorney, who also serves as the attorney for the Parish. No information has been provided to indicate that there are any allegations of improper use of parish-owned vehicles which could not be captured by the printout reports that are currently available to policy jury members.
In conclusion, in light of the fact that police jurors are provided with a print out of the information recorded from the GPS monitoring system, access to log in information for offsite monitoring of "real time" GPS data on a parish-owned vehicle is limited to the entity in charge of enforcing state and local laws. *Page 2 
We hope that this opinion has adequately addressed the legal issues you have raised. If our office can be of any further assistance, please do not hesitate to contact us.
  With best regards,
  JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  BY:____________________ RICHARD L. MCGIMSEY
  ASSISTANT ATTORNEY GENERAL
  RLM:drl